Citation Nr: 1225891	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-24 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a compensable disability rating for status-post residuals of right broncogenic cyst excision.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983, from January 1992 to July 1992, from September 2001 to September 2002, and from February 2003 to May 2003.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for a service-connected left knee disability; and denied a compensable disability rating for service-connected status-post residuals of right broncogenic cyst excision.  The Veteran timely appealed.

In October 2009, the Veteran testified during a hearing before RO personnel.
 
The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran currently does not work.  While the Veteran has indicated that he is unable to perform some types of work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.
 

FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by X-ray evidence of degenerative joint disease, noncompensable limited flexion, limited extension to 15 degrees, crepitus, and functional impairment due to painful motion; neither instability nor dislocated cartilage with frequent episodes of locking are demonstrated.

2.  Pulmonary function testing revealed forced vital capacity (FVC) of 126 percent of predicted, and forced expiratory volume in one second (FEV-1) of 132 percent predicted, and a diffusion capacity of carbon monoxide (DLCO) of 141 percent predicted; inhalers are not being used; cor pulmonale, pulmonary hypertension, acute respiratory failure, outpatient oxygen therapy, or intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year has not been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a 20 percent disability rating for the Veteran's left knee disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5261 (2011).

2.  The criteria for a compensable disability rating for status-post residuals of right broncogenic cyst excision have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6601, 6602, 6603, 6604 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a September 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the September 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

It appears that two documents in the claims file have not been translated into English.  One document pertains to a status inquiry by the Veteran regarding the scheduling of examinations, following an October 2009 hearing; the examinations were scheduled in April 2010, and reports of the examinations are in the claims file.  The second document is a marriage certificate, pertaining to the Veteran's 1974 marriage.  Each of these documents has no probative value for resolving matters in this appeal.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain, shortness of breath, and fatigue.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Left Knee Disability

Service connection has been established for residuals of arthroscopy surgery of left knee with partial meniscectomy, partial anterior cruciate ligament tear, and degenerative joint disease.  The RO has evaluated the Veteran's left knee disability under Diagnostic Code 5003.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Historically, the Veteran sustained a twisting injury of the left knee in October 2001; and underwent a meniscal debridement, loose body removal, and chondroplasty in January 2002.  Following the surgery, the Veteran occasionally used a left knee brace with temporary pain control.  In February 2004, he reported no episodes of dislocation or recurrent subluxation of the left knee during the last year; and reported no limitation in his job due to his left knee condition.

Effective May 30, 2003, the RO assigned a 10 percent disability rating for the Veteran's left knee disability based on evidence of limitation of motion and pain on motion with minimal degenerative joint disease.

During an April 2006 VA examination, the Veteran reported his left knee giving way and discomfort between patella; pain at medial knee; and catching of the knee.  He denied locking of the knee.  The Veteran also reported flare-ups of pain with prolonged knee bending, such as when riding in the back seat of a car.  He used a knee brace at times.

Examination of the left knee in April 2006 revealed some tenderness to palpation, and positive McMurray's test and Lachman's test.  The Veteran had decreased range of motion of the knee with flexion from 0 to 119 degrees, and with painful motion noted from 110 to 119 degrees.  There was additional decreased range of motion due to pain.  There was no additional decreased range of motion due to fatigue, weakness, lack of endurance, or incoordination of the left knee.  X-rays revealed mild degenerative joint disease and chondrocalcinosis of the left knee.  Diagnoses included left knee anterior cruciate ligament tear with anterior instability, left knee meniscal tear, and mild degenerative joint disease of the left knee.

The Veteran underwent a VA examination in October 2008.  He reported having severe pain at the medial knee area, which was worse at morning.  He denied swelling.  The Veteran reported pain rated at 9 on a scale from one to ten.  Range of motion of the left knee was to 92 degrees on flexion, and to 0 degrees on extension and limited by pain.  Painful motion was noted from 80 to 92 degrees.  There was additional limitation in both flexion and in extension on repetitive testing due to pain.  Flexion was limited to 80 degrees on repetitive use, and extension was limited to 15 degrees on repetitive use.  The examiner noted crepitation and subpatellar tenderness, but no instability.  There also was no effusion, dislocation, or locking of the left knee joint.  

In October 2009, the Veteran testified that his left knee locked up on him, and he did not have the strength to lift it-particularly when getting in and out of a car.  He testified that he used a cane and walked more slowly, because he loses his balance.  The Veteran also testified that additional surgery was recommended.

During an April 2010 VA examination, the Veteran reported constant left knee pain when walking and during cold and raining days.  He denied left knee locking or giving way sensation.  Current symptoms included tenderness and flare-ups.  The Veteran reported that he was able to walk one-quarter mile, and that he always used a cane.  The examiner noted guarding of movement, but no crepitation and no instability.  There was no effusion, dislocation, or locking noted.  The Veteran had decreased range of motion of the knee with flexion from 0 to 130 degrees, and normal extension.  There was no additional limitation of motion after three repetitions, and no objective evidence of pain following repetitive motion.  

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of flexion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Code 5260.  The Veteran's left knee disability has not, at any time, exhibited a compensable degree of motion loss in flexion.  Here, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating.  Under these circumstances, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity and limitation of flexion.

The Board has considered the applicability of Diagnostic Code 5257 and the Veteran's lay reports of instability.  Various reports of physical examinations failed to show objective evidence of instability or subluxation, and the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  While there was a single finding of "anterior instability" associated with the anterior cruciate ligament tear in April 2006, more recent evaluations in October 2008 and in April 2010 found no evidence of instability.  As noted above, it is the present level of disability that is of primary concern for an increased rating.  See Francisco, 7 Vet. App. at 58.  As such, the preponderance of the evidence weighs against a finding of instability; and accordingly, a compensable disability rating under Diagnostic Code 5257 is not warranted.

As noted, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran reported episodes of locking and pain, and MRI scans revealed small joint effusion, no examiner has found evidence of dislocated cartilage or of abnormal movement or locking of the left knee at any time so as to warrant an increased evaluation.

Significantly, the October 2008 examiner was able to reproduce pain upon repetitive motion.  The Veteran has also reported difficulties with walking and the need of a brace, and X-rays revealed degenerative changes of the left knee.  Again, the evidence does not reflect, however, that limited flexion of the Veteran's left knee at any time met the criteria for a compensable disability rating under Diagnostic Code 5260.  There is evidence, however, of additional limitation of extension to 15 degrees on repetitive use.  Given the findings of crepitus and the Veteran's credible reports of flare-ups, and resolving doubt in favor of the Veteran, an increased rating of 20 percent is warranted based on limited extension of the left knee due to pain on repetitive use and flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2011).  In essence, the Veteran's complaints of pain and dysfunction are supported by adequate pathology.  There is no indication, however, that left knee extension is limited to more than 15 degrees at any time to warrant a disability rating in excess of 20 percent under Diagnostic Code 5261.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, however, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board acknowledges that the Veteran's left knee disability had previously been rated under Diagnostic Code 5003 for degenerative joint disease and noncompensable limited motion.  Given the increased disability rating for the Veteran's left knee disability under Diagnostic Code 5261 based on compensable limited motion, assigning a separate rating under Diagnostic Code 5003 would violate the rule against pyramiding under 38 C.F.R. § 4.14 (2011).

For the foregoing reasons, the Board finds that, throughout the appellate period, the preponderance of the evidence is in favor of a 20 percent disability evaluation for the Veteran's left knee disability.

B.  Status-Post Residuals of Right Broncogenic Cyst Excision

Service connection has been established for status-post residuals of right broncogenic cyst excision.  The RO has evaluated the Veteran's disability as 0 percent (noncompensable) disabling under 38 C.F.R. § 4.97, Diagnostic Code 6820, pertaining to benign neoplasms of the respiratory system.  

Pursuant to Diagnostic Code 6820, benign neoplasms of any unspecified part of the respiratory system are rated using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97, Diagnostic Code 6820.  Here, the medical evidence reflects that the Veteran's symptoms of status-post residuals of right broncogenic cyst excision are analogous to obstructive respiratory impairment.

Hence, the Veteran's disability is rated by analogy to diseases of the trachea and bronchi-such as under Diagnostic Codes 6600 (bronchitis, chronic), 6601 (bronchiectasis), 6602 (asthma, bronchial), 6603 (emphysema, pulmonary), and 6604 (chronic obstructive pulmonary disease).

Disability ratings under Diagnostic Codes 6600, 6602, 6603, and 6604 primarily use the results from pulmonary function testing.  See 38 C.F.R. § 4.97 (2011).

A 10 percent rating is warranted if the following findings are demonstrated: a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; a force expiratory volume in one second to forced vital capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 71 to 80 percent, or; a diffusion capacity of carbon monoxide, single breath (DLCO (SB)) of 66 to 80 percent predicted, or; intermittent inhalational or oral bronchodilator therapy.

A 30 percent rating is warranted if the following findings are demonstrated: an FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; a DLCO (SB) of 56 to 65 percent predicted, or; daily inhalational or oral bronchodilatory therapy.

A 60 percent rating is warranted if the following findings are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

The maximum 100 percent rating is warranted if the following findings are demonstrated: an FEV-1 of less than 40 percent of predicted value or; a FEV-1/FVC of less than 40 percent, or; a DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6603, 6604 (2011).

Alternatively, pursuant to Diagnostic Code 6601 for bronchiectasis, a 10 percent rating is warranted for intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six week total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent rating is warranted for incapacitating episodes of infection at least six weeks total duration per year.  See 38 C.F.R. § 4.97, Diagnostic Code 6601 (2011).  A Note following Diagnostic Code 6601 defines an incapacitating episode as one that requires bedrest and treatment by a physician.  Id.

Historically, chest X-rays taken in March 2002 revealed a mediastinal mass, which was further evaluated by computed tomography and judged to be a bronchogenic cyst.  The Veteran underwent excision in May 2002.  Following the surgery, the Veteran reported feeling shortness of breath on mild to moderate exertion.

During a February 2004 VA examination, the Veteran reported having a persistent cough after the surgery, which lasted about six months.  Bronchoscopy and pulmonary function testing at that time were reported as normal.  The Veteran used "Advair" with good response; and complained of dyspnea on exertion upon hard efforts, i.e., lifting heavy objects.  Computed tomography scan in January 2004 revealed right upper lobe thickening, most likely related to post-surgical changes.  Pulmonary function testing in March 2004 and in September 2004 were essentially normal, and revealed mild obstructive ventilator impairment.

During an April 2008 VA examination, the Veteran reported shortness of breath on exertion and some post-prandial productive cough.  Pulmonary function testing was noted as borderline in May 2008; and spirometry was reported as normal, with mild air trapping and decreased airway resistance.  Computed tomography of the Veteran's chest in May 2008 revealed right upper and middle lobe calcified granulomas; right upper focal area of small airway disease with associated pleural thickening; and bilateral calcified hilar nodes.  The examiner found that the Veteran's residuals prevented sports and had a moderate effect on exercise, and had a mild effect on chores and shopping.

In October 2009, the Veteran testified that before excision of the right broncogenic cyst, he used to run and he worked hard; when he tried running now, he became very tired.  The Veteran also testified that whenever eating a meal, he coughed and phlegm was produced.  His testimony is deemed credible.

During an April 2010 VA examination, the Veteran reported that he was not using any medications for status-post residuals of right broncogenic cyst excision.  The Veteran complained of chronic cough with mild sputum production; and reported that this cough, with its associated phlegm, occurred after meals.  The Veteran denied feeling esophageal reflux or heartburn.  He also complained of difficulty breathing upon mild physical activity, such as climbing one flight of stairs.  

Examination in April 2010 revealed no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Chest X-rays revealed an essentially normal study.  Pulmonary function testing revealed an essentially normal spirometry, with mild air trapping and normal gas transfer; the examiner noted an increase of 640 CC in FEV-1.  Computed tomography scan revealed bilateral hilar calcified nodes, right upper and middle lobe tiny calcified granulomas, and right upper lung peripheral linear densities and thickening of interlobar septi.

The Board notes that the results of pulmonary function testing in April 2010 were not recorded after optimum therapy, because the results were essentially normal; and do not meet the requirements for a compensable disability rating under Diagnostic Codes 6600, 6602, 6603, or 6604.  See 38 C.F.R. §§ 4.96(d)(4), 4.97 (2011).  Readings of FVC were 126 percent of predicted value, and readings of FEV-1 were 132 percent of predicted value.  Although a DLCO range does not indicate single breath, DLCO readings were 141 percent of predicted value.  Such readings do not justify a compensable disability rating based on diseases of the trachea and bronchi under 38 C.F.R. § 4.97.

Here, none of the results of pulmonary function testing throughout the course of this appeal meets the requirements for a compensable disability rating.  While there is no report of the Veteran's exercise capacity, the April 2008 examiner noted that the Veteran's status-post residuals of right broncogenic cyst excision prevented sports, and had a moderate effect on exercise.  Again, these findings do not approximate the criteria for a compensable disability rating.  There is no diagnosis of pulmonary hypertension throughout the course of this appeal; and the evidence reveals that the Veteran has not been on oxygen therapy, or that he experienced any acute respiratory failure or hospitalization for a respiratory problem.

Nor does the evidence show intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year, to warrant a compensable disability rating under Diagnostic Code 6602.  While the Veteran complained of chronic cough with mild sputum production, there is no evidence of any infection requiring antibiotics at any time.

Based on the foregoing, the Board finds the overall evidence does not reveal that a compensable disability rating for status-post residuals of right broncogenic cyst excision is warranted.  Results of all pulmonary function testing were essentially normal.

A preponderance of the evidence is against a compensable disability rating for status-post residuals of right broncogenic cyst excision.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for a compensable rating.  Under these circumstances, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity.  

Thus, the weight of the evidence is against a compensable disability rating for status-post residuals of right broncogenic cyst excision.  38 C.F.R. §§ 4.7, 4.21 (2011). 

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected left knee disability, and status-post residuals of right broncogenic cyst excision are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent disability rating for a left knee disability is granted, subject to the pertinent legal authority governing the payment of monetary awards.

A compensable rating for status-post residuals of right broncogenic cyst excision is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


